Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se unen la Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Corrada Del Río.
Contrario a lo concluido por la mayoría del Tribunal, la confidencia anónima recibida fue amplia y satisfactoria-mente corroborada por las observaciones directas de la Policía. Pueblo v. Meléndez Rodríguez, 136 D.P.R. 587 (1994); Pueblo v. Muñoz, Colón y Ocasio, 131 D.P.R. 965 (1992). La detención y el eventual arresto de los acusados Geraldo Serrano Cancel y Félix Serra Santiago son válidos. Fundamentemos.
HH
De entrada, no se cuestiona que el Ministerio Fiscal in-equívocamente probó que los policías Julio A. Orengo Delgado y Altabán De Jesús Rodríguez recibieron en su auto-patrulla información de confidencia anónima de que frente al negocio “El Cañón”, en la calle Lorenza Biso, sector Playa, Ponce, estaba estacionado un vehículo Champ, color crema con líneas marrón, en cuyo interior había cuatro (4) individuos armados esperando una persona para matarla. Transcripción de la evidencia (en adelante T.E.), págs. 2-3 y 23. Dos (2) o tres (3) minutos después, al dirigirse a in-vestigar, mientras entraban a la calle Lorenza Biso, se con-frontaron con un automóvil cuya descripción coincidía exactamente con la confidencia recibida, en términos de modelo y colores específicos del automóvil, y en cuyo interior viajaban cuatro (4) individuos. Además, salían preci-samente de la mencionada calle Lorenza Biso, práctica-mente del frente del negocio “El Cañón”. T.E., pág. 24. No cabe duda alguna que esas observaciones contemporáneas corroboraron la confidencia y constituyeron razones funda-*192das suficientes- para ordenarles detenerse para ser investigados. T.E., págs. 3-4 y 24.
El siguiente cuadro comparativo lo ilustra claramente:
Información de Confidencia Anónima Transmitida a Radio-Patrulla Realidad corroborada por los Policías antes de detener auto para inves-tigación
Sitio: Negocio “El Cañón” Automóvil salía práctica-mente del negocio “El Cañón”
Calle: Lorenza Biso Lorenza Biso
Sector: Playa de Ponce Playa de Ponce
Vehículo: Modelo Champ Modelo Champ
Descripción: Color crema Color crema
Distintivo: Líneas marrón Líneas marrón
Componentes: Cuatro (4) personas armadas Cuatro (4) personas (se observó y ocupó subsi-guientemente encima de asiento trasero arma: Pistola auto-mática Erfurt con peine cargado grande. Tamaño más de un (1) pie.
Motivo: Estacionado frente a ne-gocio esperando para matar a una persona Posible asesinato frus-trado por la oportuna in-vestigación e intervención policiaca._
En Pueblo v. Ortiz Alvarado, reiteramos así lo expresado en Pueblo v. Díaz Díaz, 106 D.P.R. 348, 354 (1977):
... [U]na confidencia es suficiente para validar la existencia de causa probable si se establece la concurrencia de una o más de las siguientes circunstancias: 1) que el confidente ha sumi-nistrado información correcta; 2) que la confidencia conduce ha-cia el criminal en términos de lugar y tiempo; 3) que la confi-dencia ha sido corroborada por observaciones del agente, o por información proveniente de otras fuentes; y 4) que la corrobo-*193ración se relaciona con actos delictivos cometidos, o en proceso de cometerse.
Aún así, la mayoría anula la actuación de la Policía, porque la confidencia no suministró el número de la tabli-lla ni año del vehículo, ni una descripción física de sus ocupantes. Deferencialmente consideramos esas exigencias un absurdo, que en abstracto no toman en cuenta la urgen-cia y fluidez situacional de la actividad criminosa en movimiento. Ante la pronta respuesta de la Policía, proxi-midad del sitio y exactitud de la información corroborada, requerirles también que para detener dicho vehículo de no-che, necesitaban tener además, la tablilla, el año y la des-cripción de sus ocupantes, es simplemente paralizar el pro-ceso investigativo e imposibilitarle realizar efectivamente su labor de prevención. Casi equivale a tener que hacer una rueda de identificación (“line up”) nocturna en la vía pública.
La decisión mayoritaria es contraria a la normativa ex-puesta en Pueblo v. Ortiz Martínez, 116 D.P.R. 139 (1985), y Pueblo v. Ruiz Bosch, 127 D.P.R. 762 (1991), la cual re-conoce que la Policía tiene el deber de investigar toda in-formación, confidencia o querella sobre alguna posible ac-tividad delictiva, dirigirse al lugar de los hechos y preguntar a las personas allí encontradas.
En resumen, la información recibida por la Policía indi-caba que cuatro (4) individuos en un automóvil adecuada-mente descrito estaban armados esperando a alguien para matarlo. Ello, unido a la inmediatez y corroboración pro-ducto de la observación personal de los agentes y la expe-riencia, convirtió la sospecha en una inferencia razonable de motivos fundados para creer que se había cometido o estaban cometiendo los delitos graves objetos de la confi-dencia, a saber, posesión ilegal de arma y tentativa de asesinato. Cf. Pueblo v. Pagán, Ortiz, 130 D.P.R. 470 (1992).
*194Como correctamente señala el Procurador General: “En este caso se trataba de la posibilidad de darle muerte a un ser humano. ¿Qué tipo de actividad adicional había que esperar para poder intervenir con estos individuos? ¿Ha-bría que esperar que comenzaran a disparar y fuesen más de una las personas heridas?” Informe, pág. 7.
HH HH
Finalmente, nos preocupa el argumento conclusorio ma-yoritario de que el testimonio del policía Orengo Delgado es estereotipado. Primero, representa una intervención in-justificada de este foro apelativo con la apreciación y aqui-latación de la prueba testifical del ilustrado tribunal de instancia. Segundo, un reflexivo examen de la transcrip-ción (interrogatorio y contrainterrogatorio) no revela un solo elemento indicador para desmerecer y no darle crédito a su testimonio. Tercero, existe una explicación sensata para que ningún otro agente se percatara antes del arma. La prueba incontrovertidamente reveló que dichos agentes se quedaron vigilando en la acera a los acusados debido a que ya uno de los ocupantes del vehículo había huido. Nin-guno se acercó al vehículo. Fue cuando el policía Orengo Delgado regresó —luego de tratar de capturarlo— que al pasar vio la pistola automática grande en el asiento trasero.
A estos hechos aplica la doctrina de evidencia ilegal a plena vista:(1) el arma fue descubierta por estar plena-*195mente visible y no fue en el curso o por razón de un regis-tro; el agente tenía derecho a pasar por allí y estar en po-sición de verla, y surgió de una simple observación. Pueblo v. Cruz Torres, 137 D.P.R. 42 (1994); Pueblo v. Muñoz Santiago, supra; Pueblo v. Malavé González, 120 D.P.R. 470 (1988); Pueblo v. Dolce, 105 D.P.R. 422 (1976).

 El arma fue vista cuando el agente Orengo Delgado, al regresar de perseguir a uno (1) de los cuatro (4) individuos, pasó por el lado del vehículo y la vio encima del asiento trasero-(T.E., págs. 7, 9 y 11). El agente Altabán De Jesús confirmó lo decla-rado por el Agente Orengo Delgado al testificar que cuando este último regresó, pasó por el lado del vehículo y observó allí el arma de fuego (T.E., pág. 26). Ningún otro agente la había visto antes debido a que no hicieron registro alguno. El agente Alta-bán De Jesús, junto a otros cadetes de la Policía, vigilaba a los individuos para que éstos no huyeran.
La prueba demostró que tampoco se efectuó “cacheo”. Hasta ese momento no se había realizado registro de las personas ni en el automóvil.